          Case 1:15-cr-00319-LHR-SKO Document 230 Filed 04/01/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00319-LHR-SKO

12                                  Plaintiff,          ORDER GRANTING STAY OF COURT’S ORDER
                                                        GRANTING MOTION FOR COMPASSIONATE
13                         v.                           RELEASE
                                                        18 U.S.C § 3582(C)(1)(A)
14   MARISOL SOLORIO-QUINTERO,

15                                  Defendant.

16

17          The United States of America having requested a seven-day stay of this Court’s order granting

18 defendant Marisol Solorio-Quintero’s Motion for Compassionate Release pursuant to 18 U.S.C. §

19 3582(c)(1)(A) in order to permit filing a motion for reconsideration, and good cause appearing therefore,

20          IT IS HEREBY ORDERED that the Court’s decision shall be stayed for seven days until April 8,

21 2021 to permit the filing of a motion for reconsideration.

22 Dated: April 1          , 2021
                                                        HONORABLE LEE H. ROSENTHAL
23

24

25

26

27

28

       ORDER GRANTING MOTION TO STAY COURT’S ORDER      1
